Name: Council Decision of 20 March 2000 supplementing Decision 98/627/CFSP concerning a specific action of the Union in the field of assistance for mine clearance
 Type: Decision
 Subject Matter: Europe;  international security;  budget; NA;  defence
 Date Published: 2000-03-22

 Avis juridique important|32000D0231Council Decision of 20 March 2000 supplementing Decision 98/627/CFSP concerning a specific action of the Union in the field of assistance for mine clearance Official Journal L 073 , 22/03/2000 P. 0002 - 0002Council Decisionof 20 March 2000supplementing Decision 98/627/CFSP concerning a specific action of the Union in the field of assistance for mine clearance(2000/231/CFSP)THE COUNCIL OF THE EUROPEAN UNION,Having regard to Council Joint Action 96/588/CFSP of 1 October 1996 on anti-personnel landmines(1), and in particular Article 8 thereof, in conjunction with Article 23(2) of the Treaty on European Union,Whereas:(1) The Council decided in Decision 98/627/CFSP(2) that the European Union should launch a specific action of the Union in the field of assistance for mine clearance.(2) By Decision 98/628/CFSP(3), the Council requested the Western European Union (WEU) to implement this action.(3) It is appropriate to provide additional financing to continue the implementation of Decision 98/627/CFSP,HAS DECIDED AS FOLLOWS:Article 11. The financial reference amount to cover the operational expenditure to which the implementation of Decision 98/627/CFSP gives rise shall be EUR 308133 for the year 2000.2. This amount is additional to that provided for in Decision 98/627/CFSP.Article 2This Decision shall be notified to the WEU in accordance with the conclusions adopted by the Council on 14 May 1996 on the transmission to the WEU of documents of the European Union.Article 3This Decision shall take effect on the date of its adoption.Article 4This Decision shall be published in the Official Journal.Done at Brussels, 20 March 2000.For the CouncilThe PresidentJ. Gama(1) OJ L 260, 12.10.1996, p. 1.(2) OJ L 300, 11.11.1998, p. 1.(3) OJ L 300, 11.11.1998, p. 2.